                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                             Case No. 20-CR-157

NEIL A. FRANK,

                       Defendant.


    ORDER DENYING MOTIONS TO DISMISS AND OVERRULING OBJECTION


       Defendant Neil A. Frank is charged in a four-count indictment. In count one, Frank is

charged with using a facility and means of interstate commerce to knowingly attempt to persuade,

induce, entice, and coerce an individual who had not yet attained the age of 18 years to engage in

unlawful sexual contact and sexual intercourse, in violation of 18 U.S.C. § 2422(b). Count two

charges him with using a facility and means of interstate and foreign commerce to knowingly

attempt to transfer obscene material to an individual whom he knew had not attained the age of 16

years, in violation of 18 U.S.C. § 1470. Counts three and four charge Frank, an individual who

has a prior conviction for attempted possession of child pornography in the State of Wisconsin and

who is required by law to register as a sex offender, with committing the offenses charged in counts

one and two, respectively, in violation of 18 U.S.C. §§ 2260A and 3559(e).

       As is the practice in this district, the case was referred to the assigned magistrate judge for

pretrial proceedings. Frank filed two motions to dismiss counts three and four of the indictment,

the first on the grounds that the indictment mistakenly referenced 18 U.S.C. § 3559(e), which

mandates a life term, and because the alleged violations of § 2260A were merely sentencing




         Case 1:20-cr-00157-WCG Filed 01/21/21 Page 1 of 3 Document 32
enhancements of counts one and two. In his second motion to dismiss, Frank argued that the

consecutive 10-year sentences § 2260A mandated amounted to cruel and unusual punishment in

violation of the Eighth Amendment. Alternatively, in the event the motions to dismiss were not

granted, Frank moved to sever counts one and two from counts three and four on the ground that

trying them together would be unduly prejudicial. Magistrate Judge Stephen C. Dries issued a

report and recommendation that Frank’s motions to dismiss be denied and an order denying

Frank’s motion to sever. Frank filed objections to both rulings. Having considered Magistrate

Judge Dries’ well-reasoned report and recommendation and order, the Court hereby adopts them

in full.

           I agree fully with Magistrate Judge Dries that the mistaken reference to § 3559(e) is merely

a citation error that does not constitute grounds for dismissal. See Fed. R. Crim. P. 7(c)(2). And

although I previously held in United States v. Wickersham, No. 18-CR-173, 2019 WL 79434 (E.D.

Wis. Jan. 2, 2019), that § 2660A was only a penalty enhancement and did not create a separate

offense, I agree with Magistrate Judge Dries that my previous ruling was in error. As the Fourth

Circuit explained in United States v. Beck, 957 F.3d 440, 443 (4th Cir. 2020), unlike a sentence

enhancement, an offense under § 2260A requires proof of three separate elements. Frank’s

remaining argument that the penalties mandated by §§ 2244(b) and 2260A constitute cruel and

unusual punishment are thoroughly addressed by Magistrate Judge Dries in his report and

recommendation, and I have nothing to add. The same is true of Frank’s argument for severance

of counts one and two from counts three and four. I adopt Magistrate Judge Dries’ explanation for

why the motion should be denied.




                                                    2

            Case 1:20-cr-00157-WCG Filed 01/21/21 Page 2 of 3 Document 32
       Accordingly, and for the reasons set forth, Frank’s motions to dismiss (Dkt. Nos. 16 and

21) are denied and his objection to the magistrate judge’s order denying his motion to sever is

overruled.

       SO ORDERED at Green Bay, Wisconsin this 20th day of January, 2021.

                                                   s/ William C. Griesbach
                                                   William C. Griesbach
                                                   United States District Judge




                                              3

         Case 1:20-cr-00157-WCG Filed 01/21/21 Page 3 of 3 Document 32
